Citation Nr: 1430892	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via video conference (video conference hearing) in April 2012.  A transcript of that hearing has been associated with the claims file.  

In November 2012 and December 2013, the Board remanded the claim for service connection for hypertension for additional development.  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional medical and procedural records have been added to the present appeal and have been reviewed.  


FINDING OF FACT

The probative evidence of record reflects that the Veteran's currently diagnosed hypertension did not originate in service or for many years thereafter and is not related to any incident during active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  A letter dated in January 2009 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in the June 2009 rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  VA examinations were performed in April 2009, and again in January 2013, in compliance with the Board's November 2012 remand instructions.  A VA opinion was provided in March 2014, also in compliance with the Board's December 2013 remand instructions.  The March 2014 VA examiner reviewed the pertinent medical history and set forth a reasoned opinion that enables the Board to make fully informed decision on this claim.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the Veteran testified at a Board hearing in April 2012.  The hearing was adequate as the VLJ explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the case was thereafter remanded to obtain all potentially relevant evidence.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit held that a three-element test must be satisfied in order to establish entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1333 (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  Id.

However, claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1339 (holding that '[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases '). Specifically, when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain in a claim for arthritis or abnormal heart action in a claim for heart disease) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.

If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test discussed above: 'The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology' (emphasis added).  Walker, 708 F.3d at 1338-1339.  Thus, showing a continuity of symptomatology after service is an 'alternative path to satisfaction of the standard three-element test for entitlement to disability compensation' for chronic diseases.  Id. at 1338; see also id. at 1336 (observing that section 3.303(b) provides a 'second route by which a veteran can establish service connection for a chronic disease ').  A continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during the] presumptive period.'  Id. at 1338.

Not all diseases that may be considered 'chronic' from a medical standpoint qualify for the more relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimed disability is not one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and 'the 'nexus' requirement of the three-element test' must be satisfied in order to establish entitlement to service connection benefits.  Id.  For example, the Federal Circuit held in Walker that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as it found that the claimant's hearing loss was not among the chronic diseases listed in section 3.309(a)).  Id. at 1336-37, 1340.

Hypertension is defined as a chronic disease in 38 C.F.R. § 3.309(a).  Therefore, the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for hypertension may be established by evidence of a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cardiovascular-renal disease, including hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption may be rebutted if there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

After a careful review of the record, the Board has determined that service connection is not warranted for hypertension.  Although the medical evidence of record demonstrates that hypertension has been currently diagnosed, the probative evidence of record does not demonstrate that hypertension was either incurred in or otherwise related to the Veteran's active service.  

The post-service medical evidence, including private medical records from April 2006 to November 2008 and the April 2009 VA examination, demonstrates that the Veteran is currently diagnosed with hypertension.  The private medical records also note a history of hypertension, although they did not specify any date of initial diagnosis.  

In statements and testimony presented during the pendency of the appeal, the Veteran has maintained that he was initially treated for and diagnosed with hypertension in service, in either 1976 or 1977.  See Board video conference hearing transcript, p. 4.  

Service treatment records do not reflect treatment for or a diagnosis of hypertension.  The Veteran's blood pressure reading from September 1974 was 144/92.  Five days later in September 1974, the Veteran's blood pressure was 122/70.  His blood pressure was recorded as 140/74 in August 1976.  In March 1977, the Veteran was seen for a two-week history of dizzy spells and lightheadedness.  A blood pressure reading taken at that time was 140/80.  A March 1977 consultation revealed that upon electroencephalogram (EEG) revealed a normal walking low voltage EEG.  In June 1982, the Veteran was noted to have a possible increase in blood pressure and three blood pressure readings taken at that time were 130/74, 140/96, and 140/74, although no diagnosis of hypertension or high blood pressure was provided.  

The Veteran had documented complaints of dizziness or lightheadedness in July 1982, which the examiner noted had sounded like frequent postural hypotension, though no diagnosis was made.  Three blood pressure readings taken at that time during lying, sitting and standing were 142/78, 146/78, 148/82, respectively.  A blood pressure check in January 1987 reflects readings were 120/84 and 130/80.  An October 1988 service treatment report noted a long history of episodic dizziness associated with palpitations as well as a positive history of hypertension with no treatment reported.  His blood pressure at that time was 130/78 and no diagnosis of hypertension was provided.  In the August 1992 retirement/separation examination the Veteran's heart and vascular system was normal on clinical evaluation and his blood pressure was recorded at 140/74.  In the August 1992 Report of Medical History reflects the Veteran specified having no history of high or low blood pressure.  An electrocardiogram (EKG) was noted as abnormal at that time, and the Veteran was assessed with evidence of cardiovascular disease, although hypertension was not noted at that time.  Thereafter, a September 1992 treadmill EKG revealed a normal exercise response.  No hypertension was found.  

The evidence of record also does not establish a nexus between the currently diagnosed hypertension and the Veteran's active service.  The January 2013 VA examination and opinion in conjunction with the March 2014 VA examiner's opinions are adequate.  The Veteran was diagnosed with hypertension in the January 2013 VA examination with a date of diagnosis specified as the 2000s.  The examiner opined that hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there were multiple blood pressure recordings in service, which were all normal, and the Veteran did not begin treatment of hypertension until the late 2000s.  He also found that since there was good documentation that the Veteran did not have hypertension during military service, it was less likely than not that the current hypertension was related to military service.  

In a March 2014 VA medical opinion, the January 2013 examiner provided further explanation to support his opinion in the January 2013 VA examination.  He found that the September 1974 service record with blood pressure reading at 142/92 contained very little information as to the context of the note and that a later blood pressure reading in September 1974 was 122/70.  He explained that a single borderline blood pressure of 142/92 did not indicate a diagnosis of hypertension and therefore, the Veteran was not diagnosed with or treated for hypertension at that time.  The examiner then referred to the March 1977 service treatment report which noted complaints of dizzy spells and noted that the Veteran's blood pressure was 130/70.  He then stated that later in March 1977, the Veteran had further evaluation and his blood pressure was 142/88, which was not diagnostic of hypertension, noting that hypertension was not considered at that time because there was no evidence of hypertension.  The examiner then pointed to the July 1982 service treatment record, noting the Veteran was seen for dizziness and a diagnosis of postural hypotension was considered but not found on examination.  He noted that postural hypotension referred to light headedness which was caused by a low blood pressure ongoing from a recumbent to upright position.  The examiner also stated that hypotension was the opposite of hypertension.  

He then discussed the October 1988 service treatment report in which the Veteran was again treated for dizziness and that the nursing assistant wrote the Veteran had a history of hypertension, but that this statement was not verified in the medical records.  The examiner noted the Veteran's blood pressure at that time was 130/78 and no diagnosis of persistent hypertension was made.  He also found that the Veteran had careful assessments of his complaints of dizziness at various times which in service and that at no time was an aberration of his blood pressure found to be a cause of his dizziness.  He noted that the Joint National Committee defined hypertension based on the average of two or more properly measured readings at two or more visits after an initial screen, which applied to adults who were not acutely ill.  The examiner found there was no evidence in the service records that the Veteran was ever diagnosed with hypertension or fulfilled this criteria.  

With respect to the Veteran's statements regarding his initial treatment and diagnosis of hypertension in service, the Board find these statements and testimony are competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's statement are not found to be credible in light of the other evidence of record.  While his service treatment records show some elevated blood pressure readings, there was no actual diagnosis of hypertension or any indication that the Veteran was prescribed medication to treat hypertension during service.  In addition, the medical evidence of record demonstrates no findings of hypertension until noted in the post service private medical records dating from April 2006 to November 2008.  Moreover, the VA examiner found that, at no time was the Veteran diagnosed with hypertension in service, which was based on a review of the blood pressure findings and treatment for dizziness in service, his own medical expertise, the Veteran's reported history, a physical examination of the Veteran, and medical treatise information about hypertension.  The VA examiner provided an extensive rationale in March 2014 to his original January 2013 opinion.  Thus, the Veteran's statements concerning an initial diagnosis of hypertension in service are not credible.  

Regardless, the Board finds that the Veteran's statements that he had hypertension during service and/or that his current hypertension is related to his service to be outweighed by the opinion of the VA examiner.  The VA examiner has the requisite medical training and expertise to discuss the onset and etiology of hypertension.  The examiner also provided a detailed and well-reasoned opinion based upon a review of the Veteran's history and records.  The Board finds that the probative evidence of record does not establish the existence of a chronic disease, i.e., hypertension, in service.

In sum, the service treatment records do not show a diagnosis of hypertension or prescriptions for blood pressure medication, and the VA examiner determined that hypertension was not present during the Veteran's active service.  The post-service medical records do not show a diagnosis of hypertension until many years after service.  Further, the VA examiner's opinion finding against a relationship between the Veteran's hypertension and his period of active service is highly probative, as it represents the findings of a medical professional based on a review of the claims file and an examination of the Veteran.  

Service connection is not warranted on a direct basis for hypertension, as there is no competent and credible evidence of a chronic disability in service, a continuity of symptoms after service, or any relationship between hypertension and the Veteran's service.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1333.  As the Veteran's hypertension did not manifest within one year of his retirement from active service, service connection is also not warranted on a presumptive basis. See 38 C.F.R. §§ 3.307, 3.09.

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


